Case 20-11218-MFW Doc 2630-1 Filed 02/05/21 Pagei1of2

EVIDENCE OF TRANSFER OF CLAIM
TO: THE DEBTOR AND THE BANKRUPTCY COURT

For value received, the adequacy and sufficiency of which are hereby acknowledged,
Lucky Line Products, Inc. (“Assignor’} hereby unconditionally and irrevocably
selis, transfers and assigned to Cedar Glade LP (“Assignee”) all of its right, title,
interest, claims and causes of action in and to, or arising under or in connection
with, its claim (as such term is defined in Section 101(5) of the Bankruptcy Code) in
the amount of $96,483.71 against The Hertz Corporation (the “Debtor’), Case No.
20-11218, United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court’), and any and ail proofs of claim filed by Assignor with the
Bankruptcy Court in respect of the foregoing claim.

Assignor hereby waives any objection to the transfer of the claim to Assignee on the
books and records of the Debtor and the Bankruptcy Court, and hereby waives to
the fullest extent permitted by law any notice or right to a hearing as may be
imposed by Rule 3001 of the Federal Rules of Bankruptcy Procedure, the
Bankruptcy Code, applicable local bankruptcy rules or applicable law. Assignor
acknowledges and understands, and hereby stipulates, that an order of the
Bankruptcy Court may be entered without further notice to Assignor transferring to
Assignee the foregoing claim and recognizing the Assignee as the sole owner and
holder of the claim. Assignor further directs the Debtor, the Bankruptcy Court and
ail other interested parties that all further notices relating to the claim, and all
payments or distributions of money or property in respect of the claim, shall be
delivered or made to the Assignee.

IN WITNESS WHEREOF, THE EVIDENCE OF TRANSFER OF CLAIM IS EXECUTED
THIS _447* DAY OF 2021.
BY: LUCKY LINE PRODUCTS, INC.

6Bul

Name: Bill Fleming
Title: President - CEO

BY: CEDAR GLADE LP

 

Name: Robert K. Minkoff
Title: President
Case 20-11218-MFW Doc 2630-1 Filed 02/05/21 © Page 2 of 2

EVIDENCE OF TRANSFER OF CLAIM
TO: THE DEBTOR AND THE BANKRUPTCY COURT

For value received, the adequacy and sufficiency of which are hereby acknowledged,
Lucky Line Products, Inc. (“Assignor”) hereby unconditionally and irrevocably
sells, transfers and assigned to Cedar Glade LP (“Assignee”) all of its right, title,
interest, claims and causes of action in and to, or arising under or in connection
with, its claim (as such term is defined in Section 101(5) of the Bankruptcy Code} in
the amount of $96,483.71 against The Hertz Corporation (the “Debtor’}, Case No.
20-11218, United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”), and any and all proofs of claim filed by Assignor with the
Bankruptcy Court in respect of the foregoing claim.

Assignor hereby waives any objection to the transfer of the claim to Assignee on the
books and records of the Debtor and the Bankruptcy Court, and hereby waives to
the fullest extent permitted by law any notice or right to a hearing as may be
imposed by Rule 3001 of the Federal Rules of Bankruptcy Procedure, the
Bankruptcy Code, applicable local bankruptcy rules or applicable law. Assignor
acknowledges and understands, and hereby stipulates, that an order of the
Bankruptcy Court may be entered without further notice to Assignor transferring to
Assignee the foregoing claim and recognizing the Assignee as the sole owner and
holder of the claim. Assignor further directs the Debtor, the Bankruptcy Court and
all other interested parties that all further notices relating to the claim, and all
payments or distributions of money or property in respect of the claim, shall be
‘delivered or made to the Assignee.

IN WITNESS WHEREOF, THE EVIDENCE OF TRANSFER OF CLAIM IS EXECUTED
THIS DAY OF 2021,

BY: LUCKY LINE PRODUCTS, ENC.

 

Name: Bill Fleming
Title: President - CEO

BY: CEDAR GLADE LP

/s/ Robert K. Minkoff
Name: Robert K. Minkoff

Titie: President
